PER CURIAM.
AFFIRMED. See Brewer v. State, 413 So.2d 1217 (Fla. 5th DCA 1982) (a trial court must not grant a motion for judgment of acquittal unless there is no legally sufficient evidence on which the trier of fact may base a verdict of guilt), review denied, 426 So.2d 25 (Fla.1983); see also Tibbs v. State, 397 So.2d 1120 (Fla.1981) (where a verdict depends upon a determination of the credibility of witnesses, an appellate court will ordinarily not disturb it), affirmed, 457 U.S. 31, 102 S.Ct. 2211, 72 L.Ed.2d 652 (1982).
MONACO, TORPY and JACOBUS, JJ., concur.